               Case 18-12635-LSS         Doc 147     Filed 12/04/18    Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In Re:                                               §       CHAPTER 11
                                                     §
DAVID’S BRIDAL, INC., et al                          §
                                                     §       CASE NO. 18-12635 (LSS)
                                                     §
DEBTORS                                              §       (Jointly Administered)


                TRAVIS COUNTY’S NOTICE OF APPEARANCE AND
            REQUEST FOR SE RVICE OF NOTICE AND OTHER DOCUMENTS

         Notice is hereby given that Kay D. Brock, Assistant Travis County Attorney, will appear as

counsel for Travis County in the above-entitled case and requests that service of notices and other

documents be made upon this attorney of record.



                                                     Respectfully submitted,


                                                     DAVID ESCAMILLA
                                                     Travis County Attorney
                                                     P.O. Box 1748
                                                     Austin, TX 78767
                                                     (512) 854-9092 Telephone
                                                     (512) 854-9316 Telecopier




                                              By:    /s/ Kay D. Brock
                                                     _______________________
                                                     KAY D. BROCK
                                                     Assistant County Attorney
                                                     Texas Bar No. 11625100
                                                     kay.brock@traviscountytx.gov




649217-1
              Case 18-12635-LSS        Doc 147      Filed 12/04/18    Page 2 of 2



                                CERTIFICATE OF SERVICE

        I, Kay D. Brock, Assistant County Attorney, hereby certify that a true and correct copy of
Travis County’s Notice of Appearance and Request for Service of Notice and Other
Documents has been sent to all interested parties registered for electronic service with the U. S.
Bankruptcy Clerk's Office on or about the time this document was electronically filed with the
Clerk on this ____
               4th day of December, 2018 and mailed by United States First Class Mail to any
party listed below that is not registered.
                                             /s/ Kay D. Brock
                                             _________________________________


DEBTOR                                             TRUSTEE
David’s Bridal, Inc.                               U.S. Trustee
1001 Washington Street                             J. Caleb Boggs Federal Building
Conshohocken, PA 19428-2356                        844 King Street, Suite 2207
(Via First Class Mail)                             Lockbox 35
                                                   Wilmington, DE 19801
                                                   (Via Electronic Service)

DEBTORS’ ATTORNEYS
Robert S. Brady
Edmon L. Morton
Jaime Luton Chapman
Tara Pakrouh
YOUNT CONAWAY STARGATT &
TAYLOR LLP
Rodney Square
1000 North King Street
Wilmington, DE 19801
(Via Electronic Service)

And

M. Natasha Labovitz
Nick S. Kaluk III
Daniel E. Stroik
DEBEVOISE & PLIMPTON LLP
919 Third Avenue
New York, NY 10022
(Via Electronic Service)




649217-1
